Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1. Applicant’s amendment filed 6/16/21 and Applicant’s amendment and response filed 11/23/21 are acknowledged and have been entered.

2.  Applicant's election of the species:
BCL2 as a first protein and BAD as a first protein-interacting protein in measuring protein interaction between endogenous BCL2 protein and externally provided BAD protein as in step b-1 in claim 25 for step b in base claim 21, measuring a level of a complex formed between endogenous BCLxL protein and endogenous BAK protein as for step c-7 in claim 27 for step c in base claim 21, measuring a level of BAX protein within the sample as in step d-4 in claim 29 for step d in base claim 21, venetoclax as the drug being investigated, an in vitro method is acknowledged. 

Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03(a)).

Claims 21-31 and 34-39 read on the elected species.  The species of drugs ABT-737, ABT-263, as well as the species of Bcl-2 family members Bim, Bid, ,Puma, Noxa, Hrk, Bmf, and Mule and cognate Bcl-2 family members Mcl-1, Bcl-2, Bftl-1, and Bcl-2 and other Bcl-2 proteins that have at least about 50% homology with a wild-type Bcl-2 protein that have pro- or anti-apoptotic functionality are also being examined.  Claim 33 is also being examined as it reads upon the species of drug ABT263.

Claims 21-31 and 33-39 are presently being examined.   

3.  The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.

4.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Instant base claim 21 recites:

A method for prediction of a response of a subject to a BCL2 family protein-targeting drug, the method comprising the steps of: 
     	(a) obtaining a sample from a subject;
     	(b) measuring an interaction between a first protein endogenous to the sample and a first protein-interacting protein, the first protein-interacting protein being provided to the sample externally; 
(c) measuring an interaction between a first protein endogenous to the sample and a first protein-interacting protein, the first protein-interacting protein being endogenous to the sample; and 
(d) measuring a level of a first protein, a first protein-interacting protein, or both in the sample, 
wherein, the first protein is an anti-apoptotic BCL2 family protein and the first protein- interacting protein is a pro-apoptotic BCL2 family protein, 
or the first protein is a pro-apoptotic BCL2 family protein and the first protein- interacting protein is an anti-apoptotic BCL2 family protein, and 
the sample comprises a cell or cell lysate isolated from the subject.

Claim interpretation (broadest reasonable interpretation):      

The limitation “response of a subject to a BCL2 family protein-targeting drug” –
“Responsiveness” or (response) of a subject to a BCL2 family protein targeting drug encompasses “a pathological effect that is obtained such as inhibiting as the drug targets a target protein such as a BCL2 protein and is intended to encompass anticancer effects (alleviation, reduction, relief, removal, treatment of cancers or cancer cells, and/or inhibition or delay of the progression and/or metastasis of cancer, i.e., it encompasses any effect that is obtained upon inhibiting caused by the drug:

The specification discloses that as used herein, the term “responsiveness to the BCL2 family protein-targeting drug” or “medical efficiency of the drug” refers to a pathological effect that is obtained such as inhibiting as the drug targets a target protein such as a BCL2 protein and is intended to encompass anticancer effects (alleviation, reduction, relief, removal, and treatment of cancers or cancer cells, and/or inhibition or delay of the progression and/or metastasis of cancer, “etc.”, and in greater detail, anticancer effects on blood cancer (1st full para on page 21).  

The limitation “subject”-
The “subject” may be any animal in need of treating a disease and is a subject in which the BCL2 family protein-targeting drug is to be administered or applied or a subject in which the administration and treatment with said drug needs to be identified for medical efficacy:

The specification discloses that the term “subject” refers to an animal in need of treating a disease such as cancer and means a subject to which the BCL2 family protein-targeting drug is to be administered or applied, or a subject in which the administration of the BCL2 family protein-targeting drug and the treatment with the BCL2 family protein-targeting drug needs to be identified for medical efficacy, as in the drug response (para spanning pages 10-11).  The specification discloses that the term “externally provided protein” refers to a protein that is not endogenous to a sample but is added externally (exogenous) to the sample (first full para on page 11).  

The limitations “first protein-interacting protein” and “an interaction”-
The specification discloses that the externally provided first protein-interacting protein may be a wild type protein or may be a variant protein having a sequence identity or homology of 50% or higher with the wild type protein, but must be capable of interacting with the first protein, and may be derived from humans or may be xenogenic, such as from other mammals:

The specification discloses that the externally provided first protein-interacting protein may be a wild type protein or may be a variant protein having a sequence identity or homology of 50% or high with the wild type protein, with a proviso of being capable of interacting with the first protein, may be derived from humans or may be xenogeneic, such as a mammal (page 25 at the first two first para).  

Note that the interaction between a first protein and a first protein-interacting protein encompasses an interaction mediated by a different protein positioned between the first protein and the first-protein interacting protein in a signaling pathway as well as the direct interaction:
The specification discloses that as used herein, the term “protein-protein interaction “ or PPI refers to physical and/or chemical association between a first protein and a first protein-interacting protein or formation of a complex therebetween and may be quantitated in terms of at least one factor of, for example, binding frequency, binding intensity (affinity), and binding time.  In addition, the term “interaction (binding) between a first protein and a first protein-interacting protein” is intended to encompass an interaction (binding) mediated by a different protein (positioned between the first protein and the first protein-interacting protein in a signaling pathway) as well as the direct interaction (page 32 at the 2nd full para).  

The limitation “BCL2 family protein-targeting drug”-
The specification discloses that the BCL2 family protein-targeting drugs may be proteins, small molecules, peptides, nucleic acid molecules, plant or animal extracts and cell extracts:
The specification discloses the BCL2 family protein-targeting drug may be at least one substance selected from the group consisting of proteins and small molecule compounds (para spanning pages 27-28).  The specification discloses that venetoclax can be used for treating acute SML, CLL, SLL, “and so on” (1st full para page 28). However, the specification also discloses on page 42 at the 3rd full paragraph that the term “drug” as used herein, means any substance that exhibits a pharmacological effect, for example at least one selected from the group consisting of small molecule compounds, proteins, peptides, nucleic acid molecules, plant extracts, animal extracts, and cell extracts.  

With regard to the 25 USC 101 Subject Matter Eligibility Guidelines, it is clear that independent claim 21 is drawn to a method and thus meets step 1 of the analysis. Moving to step 2A prong 1, the claim is directed to an abstract idea, i.e., a natural correlation (a prediction of a response to a drug with interactions between proteins and protein-interacting proteins and protein expression levels).  Moving to step 2A prong two, the claim does not recite additional elements that integrate the judicial exception into a practical application. The claim preamble and the recited method steps generally link the use of the judicial exception to prediction of a drug response.  

With regard to step 2B, measuring expression levels of protein(s) and protein-protein interactions to predict the response of a subject to a drug is routine and conventional as follows.                        

     For example, US2106/0178634 A1 discloses that essentially all effective cancer drugs induce apoptosis in target cancer cells, however, different cancer cells respond to an apoptosis-inducing drug in different manners, due to the presence of different Bcl-2 heterodimers with their cognate [protein-interacting] proteins ([0007]).  US2106/0178634 A1 discloses that apoptosis can be regulated by the Bcl-2 family members in a cell, wherein pro-apoptotic and anti-apoptotic Bcl-2 proteins form heterodimers with their regulating Bcl-2 proteins, thereby executing cell death or survival signals, e.g., the ability of Bcl-2 to inhibit apoptosis is blocked by the formation of a heterodimer with Bax ([0006]).  US2106/0178634 A1 discloses that detecting the presence or absence of particular Bcl-2 heterodimers can provide a predictive tool to identify patients likely to respond to drugs that perturb heterodimer binding and induce apoptosis in a cancer cell line, thereby guiding the treatment regimen administered to the patient ([0008], [0090],[0095], [0098], [0099], claims 3, 7-30).  US2106/0178634 A1 discloses examples of such drugs, e.g., ABT-737, ABT-263 ([0118]).  US2106/0178634 A1 further discloses that the first member of the Bcl-2 family heterodimer can be selected from the group consisting of Bim, Bid, Bad, Puma, Noxa, Bak, Hrk, Bax, Bmf, and Mule, while the second member may be selected from the group consisting of Mcl-1, Bcl-2, Bcl-Xl, Bftl-1, and Bcl-2 ([0014], [0048], Table 1, [0062]) and other Bcl-2 proteins can be identified that have at least about 50% homology with a wild-type Bcl-2 protein that have pro- or anti-apoptotic functionality ([0061]).  US2106/0178634 A1 discloses that the sample can be a cell such as a tumor cell ([0019], [0050]).  (See entire reference).  

     While US2106/0178634 A1 does disclose measuring multiple protein heterodimers of the Bcl-2 family proteins, it however does not disclose wherein one of the protein-interacting proteins are provided to the sample externally, that the level of one of the first or second proteins of the sample is measured, nor that the sample may be a cell lysate; nor does it explicitly direct one to administer the drug to the sample or to the subject if the PPI is equal to or greater than a reference value.  

     Saron et al (Nat. Biomed. Eng., April 2018, 2: 203-204) teach an advantageous high-throughput method to assess the predictive power of assessing the sensitivity of (lysates of) different cell lines to drugs by measuring normalized protein-protein-interaction (PPI) counts for protein heterodimers that are correlated with tumor growth inhibition by anti-cancer drugs, wherein the methodology can be applied to assess functionally active PPIs of potentially any protein family.  Saron et al teach measuring PPI profiles in combination with the levels of single protein and assessing these proteins by measuring their ability to interact (i.e., are present in their active state) with (exogenously provided) and fluorescently labeled partner proteins.  Saron et al teach that the assay involves immobilizing one of the heterodimer pair via a capture moiety (e.g., a specific antibody-avidin/biotin interaction to a substrate) and detection and counting of the heterodimer complex via the fluorescently tagged protein using total internal reflection (TIR) fluorescence microscopy (see entire 2-page reference).    
     
      Lee et al (Nature Biomed. Eng., 4/2/2018, doi.org/10.1038/s41551-018-0212-3, IDS reference) teach a single-molecule pull-down and co-immunprecipitation technique (the same as taught by Saron et al) can be advantageously used to measure proteins as well as protein-protein interaction patterns (PPI) in cancer cells at high throughput via TIR-fluorescence imaging, while preserving PTMs and associated interaction partners (e.g., para spanning 1st two pages, first para at col 1 on the 2nd page).  Lee et al teach that exogenously prepared interacting protein partners are added to the pulled-down bait proteins, that one of a protein pair are immobilized via a capture moiety (such as an antibody/biotin/avidin) to a support such as a coverslip (e.g., Fig. 1). Lee et al teach that the level of the protein or of the PPI pairs can be measured, the signaling phenotypes of heterogenous tumors can be determined at the protein and PPI levels, and correlated with drug responses of specific cancers, whereby the samples are cell lysates from for example, cancer cells isolated from a subject (see entire reference).  

     It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have applied to the method of predicting drug efficacy of patients such as cancer patients likely to respond to a particular Bcl2-family targeting drug by measuring pro-and-anti-appoptotic Bcl2-family heterodimer protein pairs that is disclosed by US2106/0178634 A1, the advantagously high-throughput methodology taught by Saron et al and Lee et al to measure the protein levels and PPI of various Bcl-2 protein family members, including the functional state of various family members (i.e., by assessing the ability of the said members to bind to exogenously provided cognate protein partners), using the cell sample disclosed by US2106/0178634 A1 or the cell lysate taught by Saron et al or Lee et al.  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have correlated the various measured parameters with response or non-response of a subject or population or cancer type, to have determined a reference value for responsiveness, and to have administered the drug to the sample (to test before drug administration) or to the subject (for treatment) if the parameters associated with the sample are equal to or greater than the reference value for drug responsiveness.

     One of ordinary skill in the art would have been motivated to do this in order to take advantage of a high-throughput, sensitive methodology that retains PTM and protein interaction pair members to stratify and identify those patients who are most likely to benefit from administration of the Bcl-2 family protein-targeting drug of interest.

The dependent claims 22-31 and 33-35 recite specific ingredients and/or steps for measuring interactions, and/or proteins to be measured, and in some claims the targeting drug and/or cancer subject is/are also recited.  As such, these claims also do not recite additional elements that integrate the judicial exception into a practical application, i.e., the method obtains a sample from the subject and measures protein interactions between protein(s) in the sample and either endogenous or exogenous proteins that interact with the first said protein(s), i.e., these said claims recite how the measuring steps are to be accomplished, which proteins (including their variants by definition in the specification) are to be measured, recites a sample from a cancer subject, and/or the targeting drug for which a response is to be predicted.  

Moving onto Step 2B, claims 21-31 and 33-35 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims as a whole do not amount to significantly more than the exception itself, as these claims direct one to predict the response of a subject to a drug by obtaining a sample from a subject and measuring protein interactions and level(s). 

This is also the case for claims 36-39 as follows.  The dependent claims 36-38 recite that the method further comprises a step of administering the BCL2 family protein-targeting drug to the sample (Applicant’s elected species) or alternatively to the subject from which the sample has been isolated when the protein-protein interaction measured in step (b) is a reference value or greater, when the protein-protein interaction measured in step (c) is a reference value or greater, and when the protein-protein interaction measured in step (d) is a reference value or greater.  Although the claims recite a step of administering the BCL2 family protein-targeting drug to the subject from which the sample has been isolated, they recite this limitation in the alternative to administering the said drug to the sample, and so the step of administering the drug to the subject is not necessarily encompassed in the said alternative recitation.  

6.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.  Claims 21-31 and 33-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The specification does not disclose how to use the instant invention:
A method for prediction of a response of a subject to a BCL2 family protein-targeting drug, the method comprising the steps of: 
     	(a) obtaining a sample from a subject;
     	(b) measuring an interaction between a first protein endogenous to the sample and a first protein-interacting protein, the first protein-interacting protein being provided to the sample externally; 
(c) measuring an interaction between a first protein endogenous to the sample and a first protein-interacting protein, the first protein-interacting protein being endogenous to the sample; and 
(d) measuring a level of a first protein, a first protein-interacting protein, or both in the sample, 
wherein, the first protein is an anti-apoptotic BCL2 family protein and the first protein- interacting protein is a pro-apoptotic BCL2 family protein, 
or the first protein is a pro-apoptotic BCL2 family protein and the first protein- interacting protein is an anti-apoptotic BCL2 family protein, and 
the sample comprises a cell or cell lysate isolated from the subject (as is recited in instant base claim 21), 
and including the limitations recited in the dependent claims, including wherein dependent claims 22-35 recite specific ingredients and/or steps for measuring interactions, and/or proteins to be measured, and in some of these said dependent claims the targeting drug and/or cancer subject is/are also recited, and dependent claims 36-38 recite that the method further comprises a step of administering the BCL2 family protein-targeting drug to the sample (Applicant’s elected species) or to the subject from which the sample has been isolated when the protein-protein interaction measured in step (b) is a reference value or greater, when the protein-protein interaction measured in step (c) is a reference value or greater, and when the protein-protein interaction measured in step (d) is a reference value or greater.

As such, the claims encompass a method for prediction of a response of a subject to a BCL2 family protein-targeting drug, wherein the method comprises steps for obtaining a sample from the subject and measures protein interactions between protein(s) in the sample and either endogenous or exogenous proteins that interact with the first said protein(s) (instant base claim 21), dependent claims 22-31 and 33-35 recite how the measuring steps are to be accomplished, which proteins are to be measured, recite a sample from a cancer subject, and/or the targeting drug for which a response is to be predicted, and dependent claims 36-38 recite that the method further comprises a step of administering the BCL2 family protein-targeting drug to the sample (Applicant’s elected species) or to the subject from which the  sample has been isolated when the protein-protein interaction measured in step (b) is a reference value or greater, when the protein-protein interaction measured in step (c) is a reference value or greater, and when the protein-protein interaction measured in step (d) is a reference value or greater.  The reference value or greater is a generic reference value rather than a discrete recited value, while in other claims no reference value is recited at all (as such, the claims are reach through claims).  

The specification has not enabled the breadth of the claimed invention because the claims encompass: a method that is recited in the claim preamble as being a method for prediction of a response of a subject (i.e., in vivo) to a BCL2 family protein wherein the method steps are not sufficient by themselves to accomplish the said prediction, and the state of the art is such that it is unpredictable even with additional steps this this prediction can be accomplished over the full scope of the claims without undue experimentation.  The instant claims are reach-through claims in which one of skill in the art would have to engage in undue experimentation to (1) determine the identity, number and combination of individual BCL family members (the genus of which includes wild-type human or xenogeneic proteins and variants thereof having a sequence identity or homology of 50% or higher with the wild-type protein and that are capable of interacting with the first protein) and their interacting proteins to measure protein-protein interactions of, and (2) additionally which BCL2 member(s) expression levels to measure, (3) in combination with the protein-targeting drug of interest (of which the specification discloses there are over 2 million possible combinations), (4) determine which combinations yield the best correlation with in vitro treated patient cell samples (which are not method steps that are recited in the instant claims, but are steps that are disclosed in the specification to be critical to the prediction), and (5) in the case of administering the drug to a patient, must determine some critical reference value of levels of protein-protein interactions at which the drug is to be administered.  In the case of the claims that recite administering the drug to the patient sample, one of skill in the art must (6) experiment to determine what the critical reference value is.  In addition, (7) it is unpredictable that the ex vivo response of administering a drug to a sample in those claims that require it, will provide a prediction of a response of a subject in vivo to a BCL2 family protein-targeting drug.  

“To be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.’”  Genentech, Inc. v. Novo Nordisk, A/S, 108F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997) (quoting In re Wright, 999F2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)).  In In re Wands 8 USPQ2d 1400 (CAFC 1988), a number of factors are set forth which a court may consider in determining whether a disclosure would require undue experimentation.  These factors were set forth as follows:  (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims. All the factors need not be reviewed when determining whether a disclosure is enabling.  Amgen, Inc. v. Chugai Pharm. Co., Ltd., 927F2.d 1200, 1213, 18 USPQ2d 1016, 1027 (Fed. Cir. 1991) (noting that the Wands factors “are illustrative, not mandatory.  What is relevant depends upon the facts.”).  

As to the nature of the invention:
The specification discloses that a BCL2 (B cell lymphoma 2) family protein regulates apoptosis through apoptosis induction (pro-apoptotic activity) or inhibition (anti-apoptotic activity).  The specification further discloses that BCL2 family proteins are responsible for causing various cancers including melanoma, breast cancer prostate cancer CLL, and lung cancer, and are known as factors that induce resistance to cancer therapy (section “2”).  The specification discloses that the invention is a method for prediction of a response of a subject to a BCL2 family protein-targeting drug or for prediction of a medicinal efficacy of a BCL2 family protein-targeting drug in a subject or a method for providing information for the prediction (para 2 on page 2).  The specification discloses that another aspect provides a method for treatment of cancer comprising a step of administering a pharmaceutically effective amount of a BCL2 family protein-targeting drug confirmed by the said method to a subject, which is responsive to the BCL2 family protein-targeting drug, in which the BCL2 family protein-targeting drug exhibits medicinal efficacy, or to which the BCL2 family protein-targeting drug or treatment therewith is suitably applicable (para spanning pages 2-3).  

The specification discloses that the method for prediction of a response of a subject to a BCL2 family protein-targeting drug or for prediction of medicinal efficacy of a BCL2 family protein-targeting drug in a subject or the method for providing information for the production; and/or the method for selection or identification of a subject that is responsive to a BCL2 family protein-targeting drug, in which a BCL2 family protein-targeting drug exhibits medicinal efficacy, or to which a BCL2 family protein-targeting drug is suitably applicable, or the method for provision of information for the selection or identification , all provided herein, comprise the steps of: (a1) measuring interaction between apoptosis inhibiting (anti-apoptotic) protein and an apoptosis inducing (pro-apoptotic protein within a sample (e.g. the following steps (i) and/or (ii); and/or (a2) measuring a level of the apoptosis inducing (pro-apoptotic) protein within a sample and/or the apoptosis inhibiting (anti-apoptotic) protein (e.g., the following step (iii)):
	(i) a step of measuring interaction between a first protein within a sample and a protein interacting with the first protein, wherein the protein interacting with the first protein is externally provided in a first protein-protein interaction measuring step;
	(ii) a step of measuring interaction between a first protein endogenous to a sample and a protein interacting with the first protein, wherein the protein interacting with the first protein is endogenous to the same in a second protein[protein interaction measuring step; and 
	(iii) a step of measuring a level of the first protein, the protein interacting with the first protein, or both thereof in the sample (see page 8 at the 1st and 2nd para).  

The specification discloses that conventional method of determining expression levels of single BCL2 proteins and the presence or absence of mutant genes cannot succeed in predicting efficacies of BCL2 family protein-targeting drugs such as venetoclax, but in contrast the protein-protein interaction and/or protein expression-based method of the invention can predict whether or not BCL2 family protein-targeting drugs effectively work on individual patients with various blood cancers (para spanning pages 46-47).  

The specification discloses that protein-protein interactions contemplate various states of BCL2 family proteins existing in cells, and there is an ability to select cell lines and patients sensitive to BCL2 family protein-targeting drugs through multilateral observations of protein-protein interactions and quantitative comparison of protein-level observations (page 28 at the 4th full para).  

As pertains to the breadth of the claims and nature of the invention, the specification discloses at Example 9 that over 2 million combinations of protein-protein interactions are encompassed for “searching for optimal models, for example using particular combinations of protein complexes, combinations of two indices lead to more improved prediction results for drug responsiveness”:
The specification concludes at Example 9 the specification concludes that as many as over 2 million combinations (protein-protein interactions) can be elicited from 21 parameters such as biological plausibility, mathematic plausibility, etc., may be considered for searching for optimal models, for example using particular combinations of protein complexes, combinations of two indices lead to more improved prediction results for drug responsiveness.

The “subject” may be any animal in need of treating a disease and is a subject in which the BCL2 family protein-targeting drug is to be administered or applied or a subject in which the administration and treatment with said drug needs to be identified for medical efficacy:
The specification discloses that the term “subject” refers to an animal in need of treating a disease such as cancer and means a subject to which the BCL2 family protein-targeting drug is to be administered or applied, or a subject in which the administration of the BCL2 family protein-targeting drug and the treatment with the BCL2 family protein-targeting drug needs to be identified for medical efficacy, as in the drug response (para spanning pages 10-11).  The specification discloses that the term “externally provided protein” refers to a protein that is not endogenous to a sample but is added externally (exogenous) to the sample (first full para on page 11).  

“Responsiveness” or (response) of a subject to a BCL2 family protein targeting drug encompasses “a pathological effect that is obtained such as inhibiting as the drug targets a target protein such as a BCL2 protein and is intended to encompass anticancer effects (alleviation, reduction, relief, removal, treatment of cancers or cancer cells, and/or inhibition or delay of the progression and/or metastasis of cancer, i.e., it encompasses any effect that is obtained upon inhibiting caused by the drug:

The specification discloses that as used herein, the term “responsiveness to the BCL2 family protein-targeting drug” or “medical efficiency of the drug” refers to a pathological effect that is obtained such as inhibiting as the drug targets a target protein such as a BCL2 protein and is intended to encompass anticancer effects (alleviation, reduction, relief, removal, and treatment of cancers or cancer cells, and/or inhibition or delay of the progression and/or metastasis of cancer, “etc.”, and in greater detail, anticancer effects on blood cancer (1st full para on page 21).  

“Targeting a BCL2 family protein” means binding specifically to a BCL2 family protein and/or inhibiting the activity of a BCL2 family protein, reducing, eliminating the BCL2 family proteins intrinsic functions such as anti-apoptotic function or degrading and/or structurally modifying the BCL2 family protein:
The specification discloses that as used herein, the expression “targeting a BCL2 family protein” means recognizing (binding specifically to) a BCL2 family protein and/or inhibiting activity of a BCL2 family protein…inhibiting activity of a BCL2 family protein accounts for reducing eliminating the BCL2 family protein’s intrinsic functions such as anti-apoptotic function by binding to the BCL2 family protein and/or by degrading and/or structurally modifying the BCL2 family protein (page 42 at the 2nd full para).  

The specification discloses that the BCL2 family protein-targeting drugs may be proteins, small molecules, peptides, nucleic acid molecules, plant or animal extracts and cell extracts:
The specification discloses the BCL2 family protein-targeting drug may be at least one substance selected from the group consisting of proteins and small molecule compounds (para spanning pages 27-28).  The specification discloses that venetoclax can be used for treating acute SML, CLL, SLL, “and so on” (1st full para page 28). However, the specification also discloses on page 42 at the 3rd full paragraph that the term “drug” as used herein, means any substance that exhibits a pharmacological effect, for example at least one selected from the group consisting of small molecule compounds, proteins, peptides, nucleic acid molecules, plant extracts, animal extracts, and cell extracts.  

The specification discloses that the externally provided first protein-interacting protein may be a wild type protein or may be a variant protein having a sequence identity or homology of 50% or higher with the wild type protein, but must be capable of interacting with the first protein, and may be derived from humans or may be xenogenic, such as from other mammals:
The specification discloses that the externally provided first protein-interacting protein may be a wild type protein or may be a variant protein having a sequence identity or homology of 50% or high with the wild type protein, with a proviso of being capable of interacting with the first protein, may be derived from humans or may be xenogeneic, such as a mammal (page 25 at the first two first para).  

Note that the interaction between a first protein and a first protein-interacting protein encompasses an interaction mediated by a different protein positioned between the first protein and the first-protein interacting protein in a signaling pathway as well as the direct interaction:
The specification discloses that as used herein, the term “protein-protein interaction “ or PPI refers to physical and/or chemical association between a first protein and a first protein-interacting protein or formation of a complex therebetween and may be quantitated in terms of at least one factor of, for example, binding frequency, binding intensity (affinity), and binding time.  In addition, the term “interaction (binding) between a first protein and a first protein-interacting protein” is intended to encompass an interaction (binding) mediated by a different protein (positioned between the first protein and the first protein-interacting protein in a signaling pathway) as well as the direct interaction (page 32 at the 2nd full para).  

In terms of examples, the specification discloses methods for incubating blood cancer cell lines with venetoclax to induce apoptosis and observing a conformational change in the BCL2 family protein BAX:
The specification discloses that a typical blood cancer cell line was incubated with venetoclax (a BCL2 inhibitor) to induce apoptosis, then a test was performed to measure the apoptotic protein BAX having an exposed N-terminus, indicating an activated conformation.  The observation was that the level of activated conformation BAX increased with treatment with venetoclax (with lysis by TX-100, i.e., a cell lysate, serving as a negative control) (1st para on page 29).  The conclusion drawn is that the method can reflect the intact intracellular conformations and post-translational modifications of BCL2 family proteins (2nd para on page 29).  

The specification provides examples of lysing patient cells and measuring protein interactions:
In the examples in the specification, a BCL2 family protein (e.g., BCL2, BCL-XL, MCL1, BCL2, BFL1) was coated onto a glass substrate via PEG and primary antibodies, lysates of patient cells or cell lines were placed in wells coated with the antibody, the wells were washed after incubation, and fluorescent probe was measured according to concentrations of the sample and the probe-labeled 1st protein interaction protein (example 1).  In example 2, measurements were made of interaction between endogenous proteins (see tables 3 and 4). In example 3, measurement of endogenous protein expression levels were measured for proteins BCK2, BCL-XL, MCL1, BAX and BAK.  In example 5, measurement was made of change in various intracellular BCL2 family protein expression levels in which proteins were treated with venetoclax or MCL-1.  The specification discloses that the results indicate that the methods used in these examples can quantitatively analyze BCL2 family protein characteristics such as PPI intensity, complex formation, expression levels, “etc.” that appear with the application of BCL2 family-targeting inhibitors to specimens.  

The specification at Example 9 has more relevance to the instant claims, but also encompasses steps that are not recited in the instant claims, e.g., determining which combinations of which protein complexes and protein levels results in an acceptable predictive correlation with drug responsiveness based upon linear coefficient when patient cells are treated ex vivo with the BCL2 inhibitor venetoclax:
The specification discloses in example 9 that some BCL2 family proteins in bone marrow or blood were extracted from samples from AML patients, some were measured for expression level, some for interaction with other proteins, and some of the complexes that were formed were measured.  For measurement of responsiveness to the drug venetoclax, viable cells were counted after specimens isolated from patients were treated with different amounts of venetoclax over 24 hours, and dose response curves were drawn for remaining viable cell counts (i.e., AML patients specimens were treated ex vivo with venetoclax).  Linear correlation analysis was used to acquire the highest predictive indices.  The specification concludes that as many as over 2 million combinations (protein-protein interactions) can be elicited from 21 parameters such as biological plausibility, mathematic plausibility, etc., may be considered for searching for optimal models, for example using particular combinations of protein complexes, combinations of two indices lead to more improved prediction results for drug responsiveness. The specification discloses that in an example measurement of BCLCL-BAD protein interaction (PPI), expression level of BAX LV, and (pre-)formed complexes of BCL2-BAX, BAK-BCLXL and BAK-MCL1 exhibited the most significant results among combinations of various parameters (especially Table 10 of Example 9 and paragraph preceding it).  

Note that in this said example (the results of which are shown in Table 10) more protein-protein interactions and levels (along with measurement of preformed protein-protein complexes in the samples) were measured to obtain what the specification considered an acceptable correlation between protein interaction/levels vs drug responsiveness ex vivo than are required or recited in instant base claim 21 (i.e., instant base claim 21 requires only that a sample be obtained from a subject, that a protein-protein interaction be determined between an endogenous protein in the sample and a cognate binding protein that is added exogenously, a protein-protein complex in the sample is measured, and one or all of the said protein levels endogenous to the sample that are under consideration are measured, whereas Table 10 indicates that one protein expression level, along with one complex comprising endogenous protein-exogenous protein, along with three endogenous complexes were required for an acceptable predictive linear correlation coefficient).  In addition, a step of pre-treating the sample with the drug was performed in said Example 9 that is not recited in any of the claims.

The specification further discloses that the reference value may be established by the method provided herein, based on the information obtained from pre-existing cancer patients, and in an embodiment, may be a measurement obtained by applying the method step a1 or a2 provided herein to a patient or a group of patients in which treatment with the BCL2 family protein-targeting drug can exhibit therapeutic effects, or to a sample isolated from the patient or a group of patients, or  measurement obtained by applying the method step a1 and/or a2 to a patient or group of patients in which treating the BCL2 family protein-targeting drug cannot exhibit therapeutic effects or to a sample isolated from this patient or group of patients (para spanning pages 20-21).  The specification discloses that the reference value may be a minimal value, a median value, or an average value of the measurements obtained in step (a1) of measuring interaction between BCL2 family proteins within the sample for an effective group and/or in step (a2) of measuring a level of the BCL2 family proteins within a sample for an effective group and may be adjusted with the addition of patient information or according to equations or algorithms derived from various analysis values (para spanning pages 21-22). 

However, the specification does not explicitly disclose any reference values based upon PPI (endogenous protein complexes in the sample), and as is enunciated supra, the instant claims amount to an invitation to determine the number and combinations of protein-protein interactions and protein expression levels to measure as pertains to one of a number of BCL2-family protein-targeting drugs, and without steps for determining a reference value or other correlative values for prediction.

In addition, it is unpredictable that an ex vivo method of pre-treating cells with a BCL2-family protein targeting drug (which is not even recited in the claims) and/or measuring protein-protein interactions and levels will actually be predictable of drug response in vivo in a subject.  

There are no working examples in the specification for correlation of in vitro determined predictive values to actual drug responsiveness.

Evidentiary reference Haselager et al (Blood, 12/2020, 136(25): 2918-2926) teaches that a variety of factors are in play in different anatomical sites in chronic lymphocytic leukemia (CLL) with regard to expression of BCL2 family members, with the CLL cells in these different sites being differently susceptible or resistant to venetoclax.  Haselager et al further teach that CLL in some patients can be associated with the presence of multiple BCL2 mutations, Bcl-XL overexpression,  as well as simultaneous aberrations in Bcl-X and Mcl1-1, which indicate multiple independent molecular mechanisms underlying clinical relapse of a patient on venetoclax (i.e., a response of a subject to venetoclax).  Haselager et al also teach that prior treatment with other drugs can influence the levels of BCL2 family proteins (see entire reference). 

There is insufficient guidance in the specification as to how to use the instant invention.  Undue experimentation would be required of one skilled in the art to practice the instant invention.  See In re Wands 8 USPQ2d 1400 (CAFC 1988).

8.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.  Claims 21-31 and 33-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

     (a) Claim 21 is indefinite in the recitation of “the first protein-interacting protein” being provided to the sample externally” at part “(b)” in combination with “the first protein-interacting protein being endogenous to the sample” at part “(c)”, because it is not clear what is meant, i.e., how the first protein-interacting protein can be added to the sample externally if it is present endogenously. Note that “first protein-interacting protein” and “first protein” appear in other parts of the claim and are also indefinite for this reason.

     (b) Claim 23 is indefinite in the recitation of “step (c) comprises the sub-steps of bring a sample into contact with a substrate including a substance that binds to the first protein” because it is not clear what is meant, i.e., if the sample is brought into contact with a substrate that comprises or is attached to the substance or if the sample is brought into contact with the substrate and also with a substance that is not attached to the substrate, mutually exclusive alternatives.

     (c) Claim 24 is indefinite in the recitation of “providing the sample to a substrate including a substance binding to the first protein” because it is not clear what is meant, i.e., if the sample is brought into contact with a substrate that comprises or is attached to the substance or if the sample is brought into contact with the substrate and also with a substance that is not attached to the substrate, mutually exclusive alternatives.
 
     (d) Claim 26 is indefinite in the recitation of “providing the sample to a substrate including a substance binding to the first protein” at parts “(1) and (1’) because it is not clear what is meant, i.e., if the sample is brought into contact with a substrate that comprises or is attached to the substance or if the sample is brought into contact with the substrate and also with a substance that is not attached to the substrate, mutually exclusive alternatives.

     (e)  Claim 26 is indefinite in the recitation of “(2-2) providing the substrate with a probe-labeled substance that binds to the first protein-interacting protein to allow a reaction with the first protein-interacting protein of a complex formed between the first protein endogenous to the sample and the first protein-interacting protein endogenous to the sample” because it is not clear what is meant, i.e., if the substrate is binding or comprises a probe-labeled substance and how the probe-labeled substance that is bound to the first protein-interacting protein allows a reaction with the first protein interacting protein of a complex formed between the first endogenous protein in the sample and the first endogenous protein-interacting protein in the sample.  It appears that this sentence is not grammatically correct English language and so the meaning of the limitation cannot be clearly ascertained.  
     
     (f) Claim 26 is indefinite in the recitation of “(2’-2) providing the substrate with a probe-labeled substance that binds to the first protein to allow a reaction with the first protein of a complex formed between the first protein endogenous to the sample and the first protein-interacting protein endogenous to the sample” because it is not clear what is meant, i.e., if the substrate is binding or comprises a probe-labeled substance and how the probe-labeled substance that is bound to the first protein allows a reaction with the first protein of a complex of formed between the first protein endogenous to the sample and the first protein-interacting protein endogenous to the sample. It appears that this sentence is not grammatically correct English language and so the meaning of the limitation cannot be clearly ascertained.  
 
     (g) Claim 28 is indefinite in the recitation of “providing the sample to a substrate including either or both of a substance…” at the first four indented lines because it is not clear what is meant, i.e., if the sample is brought into contact with a substrate that comprises or is attached to the substance(s) or if the sample is brought into contact with the substrate and also with a substance that is not attached to the substrate, mutually exclusive alternatives.

     (h) Claim 28 is indefinite in the recitation of “providing either or both of a probe-labeled substance binding to the first protein and a probe-labeled substance binding to the first-protein-interacting protein to the substrate to allow a reaction” at the second set of three indented lines because it is not clear what is meant, i.e., if the probe-labeled substance binds to the first protein or the first protein-interacting protein or is already bound to one of these alternative proteins, and how that allows a reaction. 

10.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12. Claims 21-31 and 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over US2106/0178634 A1 in view of Saron et al (Nat. Biomed. Eng., April 2018, 2: 203-204) and Lee et al (Nature Biomed. Eng., 4/2/2018, 2: 239-253, doi.org/10.1038/s41551-018-0212-3, IDS reference).

US2106/0178634 A1 discloses that essentially all effective cancer drugs induce apoptosis in target cancer cells, however, different cancer cells respond to an apoptosis-inducing drug in different manners, due to the presence of different Bcl-2 heterodimers with their cognate [protein-interacting] proteins (e.g, [0007]).  US2106/0178634 A1 discloses that apoptosis can be regulated by the Bcl-2 family members in a cell, wherein pro-apoptotic and anti-apoptotic Bcl-2 proteins form heterodimers with their regulating Bcl-2 proteins, thereby executing cell death or survival signals, e.g., the ability of Bcl-2 to inhibit apoptosis is blocked by the formation of a heterodimer with Bax ([0006]).  US2106/0178634 A1 discloses that detecting the presence or absence of particular Bcl-2 heterodimers can provide a predictive tool to identify patients likely to respond to drugs that perturb heterodimer binding and induce apoptosis in a cancer cell line, thereby guiding the treatment regimen administered to the patient ([0008], [0090],[0095], [0098], [0099], claims 3, 7-30).  US2106/0178634 A1 discloses examples of such drugs, e.g., ABT-737, ABT-263 (e.g., [0118]).  US2106/0178634 A1 further discloses that the first member of the Bcl-2 family heterodimer can be selected from the group consisting of Bim, Bid, Bad, Puma, Noxa, Bak, Hrk, Bax, Bmf, and Mule, while the second member may be selected from the group consisting of Mcl-1, Bcl-2, Bcl-Xl, Bftl-1, and Bcl-2 (e.g., [0014], [0048], Table 1, [0062]) and other Bcl-2 proteins can be identified that have at least about 50% homology with a wild-type Bcl-2 protein that have pro- or anti-apoptotic functionality (e.g., [0061]).  US2106/0178634 A1 discloses that the sample can be a cell such as a tumor cell (e.g., [0019], [0050]).  (See entire reference).  
     
While US2106/0178634 A1 does disclose measuring multiple protein heterodimers of the Bcl-2 family proteins, it however does not disclose wherein one of the protein-interacting proteins are provided to the sample externally, that the level of one of the first or second proteins of the sample is measured, nor that the sample may be a cell lysate; nor does it explicitly direct one to administer the drug to the sample or to the subject if the PPI is equal to or greater than a reference value.  
     
Saron et al teach an advantageous high-throughput method to assess the predictive power of assessing the sensitivity of (lysates of) different cell lines to drugs by measuring normalized protein-protein-interaction (PPI) counts for protein heterodimers that are correlated with tumor growth inhibition by anti-cancer drugs, wherein the methodology can be applied to assess functionally active PPIs of potentially any protein family.  Saron et al teach measuring PPI profiles in combination with the levels of single protein(s) and also assessing these proteins by measuring their ability to interact with (exogenously provided), fluorescently labeled partner proteins (i.e., indicating that the endogenous proteins are present in their functionally active state).  Saron et al teach that the assay involves immobilizing one of the heterodimer pair via a capture moiety (e.g., specific antibody-avidin/biotin  attached to a substrate) and detection and counting of the heterodimer complex via the fluorescently tagged exogenous protein using total internal reflection (TIR) fluorescence microscopy (see entire 2-page reference).    
     
Lee et al teach a single-molecule pull-down and co-immunprecipitation technique (the same as taught by Saron et al) can be advantageously used to measure proteins as well as protein-protein interaction patterns (PPI) in cancer cells at high throughput via TIR-fluorescence imaging, while preserving PTMs and associated interaction partners (e.g., para spanning 1st two pages, first para at col 1 on the 2nd page).  Lee et al teach that exogenously prepared interacting protein partners are added to the pulled-down bait proteins, that one of a protein pair are immobilized via a capture moiety (such as an antibody/biotin/avidin) to a support such as a coverslip (e.g., Fig. 1). Lee et al teach that the level of the protein or of the PPI pairs can be measured, the signaling phenotypes of heterogenous tumors can be determined at the protein and PPI levels, and correlated with drug responses of specific cancers, whereby the samples are cell lysates from for example, cancer cells isolated from a subject (see entire reference).  
     
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have applied to the method of predicting drug efficacy of patients such as cancer patients likely to respond to a particular Bcl2-family targeting drug by measuring pro-and-anti-appoptotic Bcl2-family heterodimer protein pairs that is disclosed by US2106/0178634 A1, the advantageously high-throughput methodology taught by Saron et al and Lee et al to measure the protein levels and PPI of various Bcl-2 protein family members, including the functional state of various family members (i.e., by assessing the ability of the said members to bind to exogenously provided cognate protein partners), using the cell sample disclosed by US2106/0178634 A1 or the cell lysate taught by Saron et al or Lee et al.  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have correlated the various measured parameters with response or non-response of a subject or population or cancer type, to have determined a reference value for responsiveness, and to have administered the drug to the sample (to test before drug administration) or to the subject (for treatment) if the parameters associated with the sample are equal to or greater than the reference value for drug responsiveness.
     
One of ordinary skill in the art would have been motivated to do this in order to take advantage of a high-throughput, sensitive methodology that retains PTM and protein interaction pair members to stratify and identify those patients who are most likely to benefit from administration of a Bcl-2 family protein-targeting drug of interest.

13.  Claims 21-31 and 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over US2106/0178634 A1 in view of Saron et al (Nat. Biomed. Eng., April 2018, 2: 203-204) and Lee et al (Nature Biomed. Eng., 4/2/2018, doi.org/10.1038/s41551-018-0212-3, IDS reference) and further in view of Mihalyova et al (Exp. Hematol. 5/1/2018, 61: 10-25).

The combination of and teachings/disclosure of US2106/0178634 A1 in view of Saron et al and Lee et al has been enunciated above, referred to herein as “the combined references.”

Although the combined references teach several Bcl-2 protein family targeting drugs, they do not teach that the Bcl-2-familiy protein-targeting drug is venetoclax.

Mihalyova et al teach that venetoclax is a small and highly selective molecule designed to target the BH3 domain of BCL2 and is able to displace pro-apoptotic BH3- only proteins such as BIM that are bound to BCL2 (e.g., page 11 at column 2, para 1).  Mihalyova et al teach that there are signs of resistance during initial trials with venetoclax, so it is important to establish markers that can predict the sensitivity to venetoclax which will likely be diverse in individual groups of patients.  Mihalyova et al teach that upregulated BCL-xl and MCL1 can sequester pro-apoptotic protein BIM and lead to resistance and that BCL2.BCL-xl and BCL2/MCL1 ratios could be used in response prediction, while the ratio of different anti-apoptotic proteins within malignant cells has an impact on venetoclax resistance (e.g., last two paragraphs of reference).  See entire reference.  
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have explored the prediction of a response to the BCL-family protein-targeting drug venetoclax that is taught by Mihalyova et al, taking into consideration especially the family members taught by Mihalyova et al to be important in resistance, using the methodology taught by the combined references.

One of ordinary skill in the art would have been motivated to do this in order to predict patients who are more likely to benefit from administration of venetoclax, particularly given the teaching of Mihalyova et al that it is important to predict sensitivity to venetoclax in subjects.

14.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

15.  Claims 21-31 and 33-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/111,883. Although the claims at issue are not identical, they are not patentably distinct from each other because:  
     (1) it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have obtained a sample from the subject (as is recited in instant base claim 21 and the step is missing from the claims of ‘883) and to have used it as the sample in the claims of ‘883. One of ordinary skill in the art would have been motivated to do this because the claims of ‘883 are a method for prediction of a response of a subject to a BCL2 family protein-targeting drug and comprises measuring interaction and/or levels of proteins in the sample; 
      (2)  although the steps in claim 1 of ‘883 are recited in the alternative, they are also recited as a union of both steps (i.e., as “comprising at least on selected from the following steps of”, wherein the steps are the same as those recited in instant base claim 21, except for the obtaining a sample step);
     (3) the first protein and first protein-interacting proteins in claim 2 of ‘883 are the same as are recited in instant dependent claim 22, the steps of claim 3 of ‘883 are the same as are recited in instant dependent claim 24, the following other claims recite the same steps and/or ingredients:             
Instant claim			claim of ‘883

25 				5
26				6
27				7
28				8
29				9
30 				10, 11
31				12
33				14
34				15
35				16
36 (and)			17 (or)
37				18
38				19
39				20.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16.  No claim is allowed.

17.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644